Citation Nr: 0630798	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for chronic low back strain, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Katherine King-Walker

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 RO rating decision in St. Petersburg, 
Florida.  The veteran requested a Board travel hearing in May 
2004; it was held in July 2006, and its transcript is 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the July 2006 hearing, the veteran stated that he was 
treated at the Sarasota, VA Clinic.  A May 2006 progress note 
entry from the Sarasota, VA Clinic has been associated with 
the file.  However, according to the veteran's testimony, 
there may be further outstanding records at the Clinic.  On 
remand, these should be obtained.

Furthermore, the veteran testified that his legs were 
"numb," and it was difficult to feel them.  His last VA 
examination for his back was October 2002.  Given the 
veteran's complaints of numbness and the last VA examination 
being almost four years old, a new examination is necessary 
before a decision can be rendered.

Lastly, the veteran was not expressly asked to provide any 
evidence in his possession in accordance with 38 C.F.R. § 
3.159.  On remand, this should be done as well.

Accordingly, the appeal is REMANDED for the following action:

1.  Attempt to obtain all records of the 
veteran's treatment for his back that 
have not already been obtained from the 
Sarasota, VA Clinic since August 2001.  
If there are no further records, it 
should be noted in the case file.

2.  Schedule a VA back (spine) 
examination to determine the nature and 
extent of the disability.  The examiner 
should review the claims file, conduct 
all necessary special studies and 
tests, and describe the extent of 
severity of the disability, including 
range of motion for each spinal 
segment, level of pain, evidence of 
ankylosis or muscle spasms, nerve 
involvement, and incapacitating 
episodes.

3.  After ensuring all notice and duty to 
assist requirements are satisfied, 
readjudicate the claim for an increased 
evaluation for low back strain, and if 
the claim remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
discuss all relevant actions taken on the 
claim for benefits, summarize the 
evidence, and reference all pertinent 
legal authority.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



